In a consolidated action to recover damages for slander and negligence, the defendant appeals from so much of an order of the Supreme Court, Nassau County (Bucaria, J.), dated August 2, 2001, as upon granting her motion for summary judgment dismissing the cause of action to recover damages for slander, failed to dispose of the cause of action to recover damages for negligence.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant moved for summary judgment dismissing the complaint insofar as asserted against her. However, in her motion papers, she limited her arguments to the cause of action alleging slander. The defendant’s arguments regarding dismissal of the negligence cause of action are raised for the first time on appeal, and we decline to consider them (see Belcastro v Hewlett-Woodmere Union Free School Dist., 286 AD2d 744; Gatz v Otis Ford, 262 AD2d 280). Krausman, J.P., Goldstein, McGinity and Adams, JJ., concur.